DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1-2, 10-11 have been amended, claims 12-19 have been cancelled, claims 20-28 have been withdrawn and claims 1-11, 20-28 are pending as amended on 12/14/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 12/14/21. In particular, claim 1 has been amended to include feature “through a subsea well head at a depth of at least 300 meters or greater”, and “wherein each of R1, R2, and R3 is each independently either a hydrogen atom or a C1 to C6 hydrocarbon chain, wherein R4 and R5 are each independently comprise either a hydrogen atom or a C1 to C50 hydrocarbon chain; wherein X- is a counter anion, and wherein each of a and b is independently an integer from 1 to 10, wherein the fluid in which the one or more dual function inhibitors are introduce comprises a hydrocarbon and water, wherein the one or more dual function inhibitor compounds are introduced into the fluid as the fluid is being produced through the wellbore from a subterranean formation to reduce hydrate formation in the fluid, wherein 
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
7.         Applicant's amendment filed on 12/14/21, has been fully considered and entered. 

Response to Arguments
8.         Applicant's arguments with respect to the objection to claim 2 filed on 12/14/21, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn.
9.         Applicant's arguments with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 12/14/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.


Scope of the Elected Invention
11.      Claims 1-11, 20-28 are pending in this application. Claims 20-28 have been withdrawn in an amendment filed on 12/14/21.  The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-11, drawn to a method and species for R1 and R2 =C4; R3=C2; R4=C14; R5=C2; a=2; and b=3.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

14.       Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US 2018/0155607) in view of Fowler (US 2012/0031621). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Regarding claims 1-9, Lan discloses a method of hydrate inhibition by introducing a hydrate inhibitors into a fluid in subsea well, wherein the hydrate inhibitors comprising 








, wherein the fluid comprises water and hydrocarbon, wherein the hydrate inhibitor compounds are introduced into the fluid as the fluid is being produced through the wellbore from a subterranean formation to reduce hydrate formation in the fluid, wherein the fluid has a temperature of about 0° C to about 30° C and a pressure of about 14.7 psi to about 20,000 psi, wherein the hydrate inhibitor compounds are introduced in a solvent in an amount of about 0.1% to about 3% by volume of the combined mixture
of the one or more dual function inhibitor compounds and the solvent (para [0013], [0030-[0031], [0033], claim 1). Regarding the dual function, e.g. corrosion and hydrate 
          Lan does not disclose introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater. 
           However, Fowler discloses introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater (e.g. at least 500 meters) in order to inhibit the hydrate formation during the oil and hydrocarbon production (para [0021], [0032], [0060], [0066]-[0068], [0089]).  
          Since, Fowler teaches introducing the hydrate inhibitor compounds into a wellbore through an umbilical and through a subsea well head at a depth of at least 300 meters or greater (e.g. at least 500 meters) in order to inhibit the hydrate formation during the oil and hydrocarbon production, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the method of Lan with the 
           Regarding claims 10-11, Lan discloses introduction of hydrate inhibitor and corrosion inhibitor in the fluid, wherein the fluid may be within a vessel, or within a conduit (e.g., a conduit that may transport the fluid), or within a subterranean formation, or within a wellbore penetrating a portion of the subterranean formation, and/or within a wellhead of a wellbore, examples of conduits include, but are not limited to, pipelines, production piping, subsea tubulars, process equipment, and the like as used in industrial settings and/or as used in the production of oil and/or gas from a subterranean formation, and the like (para [0031], [0035]). Since, lan teaches hydrate inhibitor in the fluid, wherein the fluid may be within a vessel, or within a conduit, which have metal surface, implicitly teaches the contacting of metal surface with the fluid after introduction of hydrate inhibitor in the fluid and/or suppressing corrosion of the metal surface by the fluid through inclusion of hydrate inhibitor compounds in the fluid. 

Conclusion
15.         References Lan (WO 2017/184115), and Luo (CN 102181279) were cumulative in nature to the above rejection and thus not set forth.    
16.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.      
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766